          Case 3:14-cv-03264-JD Document 2474 Filed 11/06/19 Page 1 of 5


 1   Charles E. Tompkins (admitted pro hac vice)
     WILLIAMS MONTGOMERY & JOHN LTD.
 2   1200 18th Street NW, Suite 325
     Washington, DC 20036
 3   Telephone: (202) 791-9950
     Facsimile: (312) 630-8586
 4   Email: cet@willmont.com
 5
     Paul J. Ripp (admitted pro hac vice)
 6   WILLIAMS MONTGOMERY & JOHN LTD.
     233 S. Wacker Drive, Suite 6800
 7   Chicago, IL 60606
     Telephone: (312) 443-3200
 8   Facsimile: (312) 630-8500
     Email: pjr@willmont.com
 9
     [Additional Counsel Listed on Signature Page]
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14

15   IN RE CAPACITORS ANTITRUST                      Master File No. 3:14-cv-03264-JD
     LITIGATION
16                                                   MDL No. 17-md-02801

17   THIS DOCUMENT RELATES TO:                       STIPULATION AND [PROPOSED] ORDER
                                                     OF DISMISSAL WITH PREJUDICE BY
18   FLEXTRONICS INTERNATIONAL USA,
     INC.’S ACTION                                   FLEXTRONICS INTERNATIONAL USA,
19                                                   INC. AND TAITSU CORPORATION AND
                                                     TAITSU AMERICA, INC.
20

21

22

23

24

25

26

27

28



     ||
      Case 3:14-cv-03264-JD Document 2474 Filed 11/06/19 Page 2 of 5


 1
            Plaintiff Flextronics International USA, Inc. (“Flextronics”) and Defendants Taitsu
 2
     Corporation and Taitsu America, Inc. (collectively, “Taitsu”), by and through undersigned
 3
     counsel, stipulate and agree that Flextronics hereby dismisses with prejudice all claims being
 4
     asserted against Taitsu in the above-captioned actions pursuant to the Federal Rules of Civil
 5
     Procedure 41(a)(1)(A)(ii) and 41(a)(2). In support of this stipulation of dismissal, the parties state
 6
     as follows:
 7
            1.       Flextronics and Taitsu seek the dismissal of this action with prejudice.
 8
            2.       This stipulation does not affect the rights or claims Flextronics may have against
 9
                     any other Defendant or alleged Co-Conspirator in this litigation.
10
            3.       Each party shall bear their own costs, expenses, and attorneys’ fees.
11
            WHEREFORE, the parties respectfully request that the Court issue the [Proposed] Order
12
     of Dismissal.
13

14          IT IS SO STIPULATED.
15
            Dated: November 6, 2019               Respectfully submitted,
16
                                                  WILLIAMS MONTGOMERY & JOHN LTD.
17
                                                  By: /s/ Charles E. Tompkins
18

19                                                Charles E. Tompkins (admitted pro hac vice)
                                                  WILLIAMS MONTGOMERY & JOHN LTD.
20                                                1200 18th Street NW, Suite 325
                                                  Washington, DC 20036
21                                                Telephone: (202) 791-9950
                                                  Facsimile: (312) 630-8586
22                                                Email: cet@willmont.com
23
                                                   Paul J. Ripp (admitted pro hac vice)
24                                                 WILLIAMS MONTGOMERY & JOHN LTD.
                                                   233 S. Wacker Drive, Suite 6800
25                                                 Chicago, IL 60606
                                                   Telephone: (312) 443-3200
26                                                 Facsimile: (312) 630-8500
                                                   Email: pjr@willmont.com
27

28                                                Counsel for Flextronics International USA, Inc.



                                                       2
     Case 3:14-cv-03264-JD Document 2474 Filed 11/06/19 Page 3 of 5


 1                                    BONA LAW PC
 2                                    By: /s/ Aaron R. Gott
 3
                                      Aaron R. Gott (314264)
 4                                    Jarod M. Bona (234327)
                                      BONA LAW PC
 5                                    4275 Executive Square, Suite 200
                                      La Jolla, CA 92037
 6                                    Telephone: (858) 964-4589, (612) 284-5001
 7                                    Facsimile: (858) 964-2301
                                      Email: aaron.gott@bonalawpc.com
 8                                            jarod.bona@bonalawpc.com

 9                                    Counsel for Defendants Taitsu Corporation and Taitsu
                                      America, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                          3
          Case 3:14-cv-03264-JD Document 2474 Filed 11/06/19 Page 4 of 5


 1                           IN THE UNITED STATES DISTRICT COURT
 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                       SAN FRANCISCO DIVISION
 4
     IN RE CAPACITORS ANTITRUST                              Master File No. 3:14-cv-03264-JD
 5   LITIGATION                                              MDL No. 17-md-02801
 6
     THIS DOCUMENT RELATES TO:                               [PROPOSED] ORDER
 7
     FLEXTRONICS INTERNATIONAL USA,
 8   INC.’S ACTION
 9

10                                         [PROPOSED] ORDER
11            Pursuant to the stipulation and upon good cause, the Court ORDERS the following:
12            Pursuant to Rules 41(a)(1)(A)(ii) and 41(a)(2) of the Federal Rules of Civil Procedure, all
13   claims asserted in the above-captioned action by Plaintiff Flextronics International USA, Inc.
14   against Defendants Taitsu Corporation and Taitsu America, Inc. are DISMISSED WITH
15   PREJUDICE. Each party shall each bear its own costs and attorneys’ fees.
16            IT IS SO ORDERED.
17

18   Dated: ___________________
19

20
                                                 __________________________________________
21
                                                       HONORABLE JAMES DONATO
22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28



     ||
          Case 3:14-cv-03264-JD Document 2474 Filed 11/06/19 Page 5 of 5


 1                                            ATTESTATION
 2            In accordance with Rule 5-1(i)(3) of the Local Rules of Practice in Civil Proceedings before
 3
     the United States District Court for the Northern District of California, I, Charles E. Tompkins,
 4
     hereby attest that concurrence in the filing of this document has been obtained from each of the
 5
     other signatories.
 6

 7   Dated: November 6, 2019                        /s/ Charles E. Tompkins
 8                                                  Charles E. Tompkins

 9                                                  Counsel for Flextronics International USA, Inc.

10

11

12                                     CERTIFICATE OF SERVICE
13            In accordance with Rule 5-5 of the Local Rules of Practice in Civil Proceedings Before the
14   United States District Court for the Northern District of California, I, Charles E. Tompkins, hereby
15   certify under penalty of perjury under the laws of the United States of America that on November
16   6, 2019, a true copy of the above document was filed through the Court’s Case
17   Management/Electronic Case Filing (“CM/ECF”) System and served by that System upon all
18   counsel of record registered for the System and deemed to have consented to electronic service in
19   the above-captioned case.
20                                                  /s/ Charles E. Tompkins
                                                    Charles E. Tompkins
21

22                                                  Counsel for Flextronics International USA, Inc.

23

24

25

26

27

28   Doc. 1291351




     ||
